Title: Thomas Jefferson to John Bankhead, 14 October 1816
From: Jefferson, Thomas
To: Bankhead, John


          
            Dear Sir
            Monticello Oct. 14. 16.
          
          It is most painful to me to be always addressing on a distressing subject one whom I so highly esteem, and who merits so much to be spared every possible pain. but your request, my promise, and the happiness of us all require it. mr Bankhead stood his ground firmly until Monday last (the 8th) our district court day, when he went to Charlottesville, and all his resolution gave way. when the spell was once broke he went into full indulgence. on Thursday he engaged a Fredericksburg hack, returning empty, to carry him to that place: but the driver stopping at Milton to feed, he got so overpowered with liquor that the driver percieving he could never get him to Fredericksburg, brought him here. he went to bed immediately & kept it chiefly for two days during which we succeeded in keeping liquor from him in the hope that he might cool and recover his resolution. but in the mean time he was trying every means of procuring whiskey but in & on Saturday succeeded. this stimulus raised him from his languer; he went to Charlottesville (as we suppose) returned here at night, and has been ever since in a state of strong intoxication, and the consequent aberration of mind which you have probably witnessed.
          Oct. 16. a glimmering of hope that mr Bankhead would consent to pay you a visit, on our offer to send him down, suspended the closing my letter. that however has vanished, and he has continued in the same state.
          in the mean time mr Randolph says the plantation is going to ruin, no wheat sowing or other preparation making for another year. on these facts your affections and knolege of the case will dictate what is best to be
			 done. with sentiments of sincere esteem & respect for mrs Bankhead and yourself I am Dr Sir
          Th: Jefferson
        